

OMNICOM GROUP INC.
DIRECTOR COMPENSATION AND DEFERRED STOCK PROGRAM
(AS AMENDED, EFFECTIVE JANUARY 1, 2020)


1.Purpose. The purpose of the Omnicom Group Inc. Director Compensation and
Deferred Stock Program (the “Program”) is to promote the success and enhance the
value of Omnicom Group Inc. (the “Company”) by linking the personal interests of
the members of the Board of Directors of the Company to those of Company
stockholders and by providing such members with an incentive for outstanding
performance to generate superior returns to Company stockholders.
2.Incentive Plan. The Program is adopted under the Omnicom Group Inc. 2013
Incentive Award Plan, as amended, or any successor plan (the “Incentive Plan”).
Capitalized terms used herein but not defined herein will have the meanings
ascribed to them in the Incentive Plan.
3.Administration. The Program will be administered by the Committee subject to,
and in accordance with, the terms of the Incentive Plan, including but not
limited to Articles 3, 4, 8, 10, 11, 12, 13, 14 and 15 of the Incentive Plan.
The Committee will have full power and authority, subject to the provisions of
the Program and the Incentive Plan, to supervise administration and to interpret
the provisions of the Program and to authorize and supervise any crediting of
Deferred Stock or issuance or payment of Stock hereunder. Any determination or
action of the Committee in connection with the interpretation or administration
of the Program will be final, conclusive and binding on all parties. No member
of the Committee will be liable for any determination made, or any decision or
action taken, with respect to the Program.
4.Eligibility. Each Director who is not an Employee or a former Employee will be
eligible to receive Deferred Stock in accordance with the Program, provided that
shares of Stock remain available for issuance hereunder in accordance with
Article 3 of the Incentive Plan. Each such eligible Director who elects to
participate in the Program will be referred to herein as a “Participant”.
5.Director Compensation Generally. The amount of compensation paid to each
Participant for services as a Director (the “Director Compensation”) will be
determined from time to time in accordance with the Company’s By-laws and
applicable law.
(a) Each Participant will receive on a quarterly basis a number of shares of
Stock equal in value to $43,750 (or such other amount as determined by the Board
from time to time) divided by the Fair Market Value of one common share on the
day immediately preceding the date of the award for services to be performed in
the following quarter. Subject to Section 6 below, quarterly payments will be
paid on the first business day following the annual meeting of the Company’s
stockholders and on the 3, 6, and 9-month anniversaries, respectively, of such
date.
(b) Each Participant may elect to receive all or a portion of his or her
remaining Director Compensation in cash or in Stock.





--------------------------------------------------------------------------------



6.Deferral Elections.
(a) With respect to the Director Compensation that is payable in shares of Stock
under Section 5(a) of the Program and the remaining portion of Director
Compensation that a Participant elects to receive in Stock under Section 5(b) of
the Program, each Participant may further make an irrevocable deferral election
(a “Deferral Election”) to defer payment of all or a portion of such Stock in
accordance with the terms of the Program.
(b) In order to make a Deferral Election pursuant to Section 6(a) of the
Program, the Participant must deliver to the Company a written notice in a form
prescribed by the Company (the “Deferral Election Form”) setting forth (1) the
percentage of the Participant’s total Director Compensation otherwise payable in
cash that the Participant elects to be paid in Stock, (2) the percentage of the
Participant’s Director Compensation payable in Stock that the Participant elects
to be deferred and paid in Deferred Stock, and (3) the Deferred Payment Date (as
defined below) elected by the Participant.
(c) The Deferral Election Form must be delivered no later than the last business
day prior to the commencement of the calendar year for which the Director
Compensation would be payable (the “Service Year”) and will be effective with
respect to Director Compensation earned for such Service Year; provided that an
eligible Director who is initially elected to the Board may deliver the Deferral
Election Form within 30 days of the date on which such Director becomes a
Director, and such Deferral Election Form will be irrevocable as of the close of
business on the date it is delivered and will be effective with respect to
Director Compensation earned after the date it is delivered for the remainder of
the Service Year in which such Director becomes a Director. In the event that a
Participant becomes an Employee and continues to receive Director Compensation,
(1) the Participant’s Deferral Election for the Service Year in which such
Participant becomes an Employee will be effective through the end of such
Service Year, and (2) the Participant will not be eligible to participate in the
Program at any time after such Service Year.
(d) For purposes of the Program, the “Deferred Payment Date”, as elected by the
Participant, will be any of (1) the date of termination of the Participant’s
services as a Director, subject to Section 6(e) of the Program, (2) a specified
annual anniversary of such date of termination, subject to Section 6(e) of the
Program, or (3) a specified date that is after December 31 of the Service Year.
The Deferral Election Form will be irrevocable with respect to such Director
Compensation for the Service Year to which the Deferral Election relates and may
not be modified in any respect after it is received by the Company, except to
the extent that the Company in its sole discretion allows such revocation or
modification on or prior to December 31 of the year immediately preceding such
Service Year. Notwithstanding the foregoing, a Participant may revoke or modify
a Deferral Election, subject to proof of an “unforeseeable emergency” (within
the meaning of Treasury Regulation 1.409A-3(i)(3)), as determined by the
Committee, and any other limitations and restrictions as the Committee may
prescribe in its sole discretion, by filing a revised Deferral Election Form,
which must be approved by the Committee. If a Participant is allowed to
discontinue a deferral election during a calendar year, he or she will not be
permitted to elect a new deferral until the next calendar year.
2





--------------------------------------------------------------------------------



(e) A Participant will not be deemed to have terminated service as a Director or
ceased to be a Director for purposes of the determination of the Deferred
Payment Date, and no payment of Deferred Stock that becomes payable as a result
of such termination or cessation will be paid, unless such termination or
cessation constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h) (a “Separation from Service”).
7.Deferred Stock Accounts.
(a) If a Participant elects to receive Deferred Stock under Section 6 of the
Program, such Deferred Stock will be credited to a book-keeping account in the
Participant’s name as of the day the Director Compensation to which the Deferred
Stock relates would have been paid. The number of shares of Deferred Stock
credited to a Participant’s account will equal, as applicable, the number of
shares of Stock that would have been paid to the Participant or the cash amount
that would have been paid to the Participant divided by the Fair Market Value of
one share of Stock on the date such cash amount would have been paid. Such
shares of Deferred Stock will count against the maximum number of shares of
Stock authorized and reserved for issuance under Article 3 of the Incentive
Plan.
(b) A Participant’s account will be credited as of the last day of each calendar
quarter with that number of additional shares of Deferred Stock equal to the
amount of cash dividends paid by the Company during such quarter on the number
of shares of Stock equivalent to the number of shares of Deferred Stock in the
Participant’s account from time to time during such quarter divided by the Fair
Market Value of one share of Stock on the last business day of such calendar
quarter. Such dividend equivalents, which will likewise be credited with
dividend equivalents, will be deferred until the Deferred Payment Date for the
Deferred Stock with respect to which the dividend equivalents were credited.
(c) Subject to Section 8(b) of the Program, Deferred Stock will be subject to a
deferral period beginning on the date of crediting to the Participant’s account
and ending upon the Deferred Payment Date as the Participant has elected in
accordance with Section 6 of the Program. In accordance with Section 8.5 of the
Incentive Plan and unless otherwise provided by the Committee, during such
deferral period the Participant will have no rights as a Company stockholder
with respect to his or her Deferred Stock.
8.Delivery of Shares.
(a) Subject to Section 8(b) of the Program, the number of shares in a
Participant’s account as of the Deferred Payment Date elected by such
Participant will be delivered on or as soon as practicable, but in no event more
than 60 days after, the Deferred Payment Date. The Company will make delivery of
certificates representing the shares of Stock which a Participant is entitled to
receive in accordance with the terms of the Program and the Incentive Plan.
(b) Notwithstanding anything to the contrary in this Program, if at the time of
a Director’s Separation from Service, such Director is a “specified employee” as
defined in Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), as reasonably determined by the Company in accordance with Section 409A
of the Code, and the deferral of
3





--------------------------------------------------------------------------------



the commencement of any distributions otherwise payable hereunder as a result of
such Separation from Service is necessary in order to prevent any accelerated or
additional tax under Section 409A of the Code, then the Company will defer the
commencement of any such distributions hereunder (without any reduction in the
amounts ultimately distributed or provided to the Director) until the date that
is at least six months following the Director’s Separation from Service with the
Company (or the earliest date permitted under Section 409A of the Code),
whereupon the Company will distribute to the Director a lump-sum amount equal to
the cumulative amounts that would have otherwise been previously distributed to
the Director under this Program during the period in which such distributions
were deferred. Thereafter, distributions will resume in accordance with this
Program.
9.Effective Date and Term. The Program will be effective January 1, 2009 (the
“Effective Date”) and will remain in effect until its termination by action of
the Board subject to Section 10(a).
10.Amendment or Termination.
(a) The Company may at any time amend the Program, provided that to the extent
necessary and desirable to comply with any applicable law, regulation or stock
exchange rule, the Company will obtain stockholder approval of any Program
amendment in such a manner and to such a degree as required. The Company may
terminate the Program at any time and, in connection with any such termination,
may deliver to each Participant the shares of Stock credited to his account,
subject to and in accordance with the requirements of Treasury Regulation
Section 1.409A-3(j)(4)(ix) (or any successor provision thereto). An amendment or
termination of the Program will not adversely affect the right of a Participant
to receive Stock issuable or cash payable at the effective date of the amendment
or termination.
(b) The Program is intended to meet the requirements of Section 409A of the Code
and will be interpreted and construed in accordance with Section 409A of the
Code and Department of Treasury Regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Program or the Incentive Plan to the contrary, in the event
that following the Effective Date the Committee determines that any provision of
the Program could otherwise cause any person to be subject to the penalty taxes
imposed under Section 409A of the Code, the Committee may adopt such amendments
to the Program or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Committee determines are necessary or appropriate to comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of any penalty taxes under such
Section.
11.Miscellaneous.
(a) The rights, benefits or interests a Participant may have under this Program
are not assignable or transferable and will not be subject in any manner to
alienation, sale or any encumbrances, liens, levies, attachments, pledges or
charges of the Participant or his or her creditors.
4





--------------------------------------------------------------------------------



(b) To the extent that the application of any formula described in this Program
does not result in a whole number of shares of Stock, the result will be rounded
upwards to the next whole number.
(c) The adoption and maintenance of this Program will not be deemed to be a
contract between the Company and a Participant to retain his or her position as
a Director.




* * *


I hereby certify that the foregoing Omnicom Group Inc. Director Compensation and
Deferred Stock Program was duly adopted by the Board as of December 4, 2008 and
amended as of October 18, 2012, January 1, 2017 and January 1, 2020.


Executed on this 1st day of January, 2020.    


             
             __/s/ Michael J. O’Brien________________
             Michael J. O’Brien
Senior Vice President, General Counsel and
Secretary
5



